Citation Nr: 1024401	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected spondylolysis, with sciatic nerve 
involvement of the bilateral lower extremities.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim for an increased rating for spondylosis.

The Board observes that the RO also denied the Veteran's 
claims for service connection for sleep apnea and 
osteoarthritis of the right hip in the June 2007 rating 
decision.  The Veteran timely appealed those denials, but, 
during the pendency of his appeal, the RO issued a December 
2007 rating decision that granted service connection for 
sleep apnea and osteoarthritis of the right hip.  

Where a claim for service connection is granted during the 
pendency of an appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date 
assigned for the disability.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  The Veteran did not file a second NOD 
for either issue.  Accordingly, following the December 2007 
rating decision, only the issue of entitlement to service 
connection for an increased rating for service-connected 
spondylolysis remains on appeal before the Board.  Because 
the claims for sleep apnea and osteoarthritis of the right 
hip have been granted, they are not before the Board and are 
not reflected on the title page.


FINDINGS OF FACT

1.  The Veteran's forward flexion of the thoracolumbar spine 
was measured at 90 degrees (in September 2006 and August 
2009) and no physician has observed an abnormal gait or 
abnormal posture.

2.  The record does not reflect that the Veteran has 
experienced any incapacitating episodes having a total 
duration of at least one (1) week during the past twelve 
months.  

3.  The Veteran experiences numbness, with intermittent 
frequency, in his right lower extremity associated with his 
service-connected lumbar spine disability.

4.  The Veteran experiences numbness, with intermittent 
frequency, in his left lower extremity associated with his 
service-connected lumbar spine disability.

5.  The record does not reflect that the Veteran has 
experienced hospitalization or that his disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for the orthopedic manifestations of a lumbar spine 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes (Codes) 
5239 and 5243 (2009).

2.  The Veteran has not presented evidence such that referral 
for the assignment of an extraschedular rating, pursuant to 
38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.326 (2009).

3.  The criteria for a 10 percent rating for numbness in the 
right lower extremity due to spondylosis are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for a 10 percent rating for numbness in the 
left lower extremity due to spondylosis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in August 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional medical records were 
subsequently added to the claims file.

The Veteran also was informed in the August 2006 letter as to 
how VA determines appropriate disability ratings and sets 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was also notified in a separate May 2008 letter, 
in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on employment as well as the evidence 
necessary to establish a claim of entitlement to an increased 
evaluation under the specific diagnostic code assigned to his 
disability.  The Board observes that the U.S. Court of 
Appeals for Veterans Claims (Court) subsequently held that 
VCAA notice in a claim for increased rating need not be 
"veteran specific" and need not include reference to impact 
on daily life or rating criteria.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).   As such, the Board finds 
that the duty to notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of private medical treatment reported by the Veteran.  VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  The 
Veteran was afforded VA examinations for his service-
connected back disability in September 2006 and August 2009.  
The associated reports of examination are thorough and 
consistent with the Veteran's treatment records.  
Accordingly, they are adequate and may be considered in 
deciding his claim.  In addition, there is no indication that 
his low back disability has worsened since the date of the 
most recent examination.  Accordingly, an additional 
examination is not required.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  

After having carefully reviewed the record on appeal, the 
Board has determined that the notice requirements of VCAA, 
and VA's duty to assist the Veteran in the development of his 
claim, have been satisfied.  Further, the Board concludes 
that all available evidence pertinent to the claim has been 
obtained and there is sufficient medical evidence on file in 
order to make a decision.  As the Veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, the Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2009).

Increased Rating Claim 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under ordinary 
conditions of daily life, including employment, by comparing 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of a 
veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran was granted service connection for a spinal 
disability, noted as spondylolysis of the lumbosacral spine, 
in a June 2001 rating decision, and assigned a twenty (20) 
percent disability evaluation (effective August 1999) under 
Diagnostic Code 5295.  In a July 2006 statement, the Veteran 
contended that his disability had worsened and caused him to 
experience radiating pain and numbness in his right and left 
legs and feet.  The RO confirmed and continued the 20 percent 
rating in a June 2007 decision.  The following discussion 
addresses the Veteran's level of disability from the time the 
increased rating claim was filed in July 2006.  Francisco, 7 
Vet. App. 55; Hart, 21 Vet. App. 505.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against finding a disability 
evaluation in excess of 20 percent for the orthopedic 
manifestations of the low back disability.  However, based on 
neurologic symptomatology, the Board will grant a separate 
rating of 10 percent, but no higher, for each of the lower 
extremities.

In general, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the veteran on motion.  The Board notes 
that disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, as, for example, through muscle atrophy.  38 C.F.R. § 
4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

Following September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243.  Lumbosacral or cervical 
strain is Code 5237 and intervertebral disc syndrome is Code 
5243.  As the Veteran has been diagnosed with spondylolysis 
of the lumbar spine, the Board observes that Code 5239 
applies to spondylolisthesis.  

Under Code 5243, intervertebral disc syndrome is rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine appropriate to the specific portion of the spine 
affected or under the Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  However, this provision does not 
avail the Veteran in this matter, as the regulation provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
record does not reflect such medical directives to the 
Veteran after July 2006.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the 
thoracolumbar spine, greater than 60 degrees, 
but no greater than 85 degrees; or a combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees, but not greater 
than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 
percent or more of the height.

2) 20 percent - forward flexion of the 
thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of 
the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphyosis;

3) 30 percent - forward flexion of the 
cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine;

4) 40 percent - unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; 
or favorable ankylosis of the entire 
thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.  
The normal combined range of motion of the cervical spine is 
240 degrees and each range of motion measurement is rounded 
to the nearest five degrees.  Id.  Disability of cervical 
spine segments is to be evaluated separately from any 
disability of the thoracolumbar spine segments unless there 
is unfavorable ankylosis of all segments.  Id., Note 6.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately.  Id., Note 1.

To warrant a schedular evaluation in excess of 20 percent for 
the Veteran's lumbar spine disability, there would need to 
be, under the current Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of 
at least one (1) week during the past twelve (12) months.  

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).   

The Veteran has a long-standing diagnosis of spondylolysis.  
He submitted a June 2006 statement to VA indicating that, due 
to his service-connected back disability, he experiences pain 
radiating down his right lower extremity.  He described 
experiencing an abnormal gait ("noticeable limp") and, due 
to pain, an inability to sit or stand for prolonged periods 
of time. 

Private (TriCare) medical records reflect that he was seen in 
April 2006 for complaints of right foot numbness with a 
history of radiating back pain.  He reported experiencing the 
pain for the past three (3) to four (4) years.  In May 2006, 
he reported that the numbness on the bottom of his right foot 
had become constant.  A May 2006 neurological examination 
revealed that ankle motor strength was normal, but study of 
the peripheral nerves revealed tenderness of the sciatic 
nerve on the right side.  An MRI of the back conducted in May 
2006 revealed moderate joint facet osteoarthritis at L5-S1 
and central and bilateral neural foraminal stenosis at L4-S1; 
disc material abutted the right L5 nerve root.

In June 2006, the Veteran was diagnosed with sciatica 
correlated to spinal stenosis with L5 nerve root abutment.  
His right buttock and lower extremity pain was noted and he 
was referred to an orthopedic clinic.  A June 2006 back X-ray 
did not reveal any subluxation, but showed degenerative 
changes at L5-S1.

In August 2006, the Veteran completed a self-report of 
medical history, stating that he experiences pain -as a 
result of his spine disability- from his right buttock to 
right calf and foot.

The word "radiculopathy," without any reference to any 
particular part of the body, appears in a September 2006 
problem list.  This term also appears in subsequent problem 
lists. 

In September 2006, the Veteran underwent VA examination of 
the spine.  The examiner noted that the Veteran stated the 
disability did not cause incapacitation, but resulted in 
intermittent pain which is made worse when sitting for 
prolonged periods of time.  Thoracolumbar forward flexion was 
measured at zero (0) to 90 degrees, with pain at 60 degrees; 
extension was measured at 0 to 30 degrees, with pain at 20 
degrees; and right and left lateral flexion, and right and 
left rotation, were measured at 0 to 30 degrees, with pain at 
25 degrees.  The Veteran's gait and posture were observed to 
be normal and there was no spinal ankylosis noted.  However, 
the examiner did note evidence of radiating pain on movement 
of the right leg and diagnosed a sensory deficit of the right 
leg and right lateral foot.  Joint function of the spine was 
not additionally limited by pain , fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.

An October 2006 private treatment note reflects that the 
Veteran's right buttock was normal and not tender.  During a 
neurological evaluation, no sensory abnormalities were noted 
and the physician did not note any limping.

In November 2006, another neurological evaluation revealed no 
sensory abnormalities were noted and the physician did not 
note any limping or tenderness of the right buttock.

In September 2007, the Veteran received an MRI to evaluate 
his complaints of low back pain and bilateral leg pain and 
numbness.  The MRI revealed a diffuse, central, mild to 
moderate, chronic disc bulge at L5-S1 with mild degeneration 
of the intervertebral disc and mild foraminal narrowing.  At 
L4-L5, the MRI showed a diffuse central mild chronic disc 
bulge without spinal stenosis.

The Veteran underwent a private nerve conduction study (EMG 
and NCV) in October 2007.  The report reflects that there 
were normal motor unit potential characteristics in all 
muscles examined and no abnormal insertional or spontaneous 
activity in any limb muscles.  The examiner did state that 
"a few polyphasic potentials and positive sharp waves were 
seen here and there randomly throughout," but there was no 
evidence of fibrillations or fasciculations.  The report 
concludes that the mild to moderate degree of polyphasic 
potentials and positive sharp waves seen in the muscles 
innervated by L4-S1, bilaterally, are often suggestive of 
mild to moderate nerve root irritation.

A May 2008 letter from one of the Veteran's coworkers states 
that he often complains of chronic pain and numbness due to 
problems with his lower back and he visibly has difficulty 
standing or sitting for a prolonged period of time.

In August 2009, the Veteran was afforded another VA 
examination of his spinal disability.  The associated report 
of examination reflects that the Veteran reported 
experiencing bilateral leg pain and numbness, with tingling, 
since 2002.  The Veteran did not state that he experienced 
weakness, bowel problems or incontinence, but did experience 
erectile dysfunction.  He indicated that the pain existed on 
the right hip and groin, right and left leg, right abdomen, 
lower back, and right buttocks.  He reported that he had 
never been hospitalized for the condition and had not 
experienced any incapacitation.  He did not report any 
anesthesia, weakness, or paralysis of any affected body part.  
He stated that, as a result of the disability, he could not 
sit or stand for more than one (1) hour.

The 2009 VA examiner noted that the Veteran's coordination, 
motor function, and sensory function were within normal 
limits.  Genital and rectal examinations were normal.  The 
thoracolumbar spine was tender, but no peripheral nerve 
involvement was evident upon examination and there were no 
signs of lumbar intervertebral disc syndrome with nerve root 
involvement.  The examiner diagnosed the Veteran's back 
disability as spondylosis of the lumbosacral spine with 
sensory deficits of the right lower extremity; the Veteran's 
bilateral leg pain, numbness, and tingling was diagnosed as 
sciatica.  Thoracolumbar forward flexion was measured at zero 
(0) to 90 degrees and extension, right and left lateral 
flexions, and right and left rotations, were measured at 0 to 
30 degrees.  There was no pain with range of motion and no 
additional pain, fatigue, weakness, lack of endurance or 
incoordination noted after repetitive use.  

Ankylosis, the immobility and consolidation of a joint (Lewis 
v. Derwinski, 3 Vet. App. 259 (1992)), has not been noted at 
any time during the appellate period.  The Board notes that 
the majority of treatment notes reflect that the Veteran 
reported experiencing radiating pain with backache, but the 
rating schedule for diseases and injuries of the spine is to 
be applied with or without symptoms such as pain (whether or 
not it radiates).  38 C.F.R. § 4.71(a), Diagnostic Codes 5235 
through 5243.  

The Veteran has not, and no examiners have, noted any bowel 
problems or incontinence in relationship with the spinal 
disability.  Although the Veteran reported experiencing 
erectile dysfunction, this condition has not been diagnosed 
in relationship to the back disability and the 2009 examiner 
noted a normal genital evaluation.  However, numbness has 
been observed in the right and left lower extremities; per 
the instructions within the rating schedule, these symptoms 
will be evaluated separately below.

The Veteran's lumbar spine disability does not meet the 
criteria for a schedular rating in excess of 20 percent.  As 
noted above, a 20 percent evaluation is assigned when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphyosis.  At no 
time after the Veteran filed his claim in July 2006 has his 
thoracolumbar flexion been measured at less than 90 degrees.  
Further, the Veteran has not provided any evidence of 
incapacitating episodes as required for any disability rating 
under the current Formula for Rating Intervertebral Disc 
Syndrome.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that the Veteran's thoracolumbar pain is 
productive of disuse atrophy, skin changes, or objectively 
demonstrable weakness beyond that already noted and 
considered above.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

A 10 percent disability rating is appropriate when there is 
forward flexion of the thoracolumbar spine, greater than 60 
degrees, but no greater than 85 degrees; or a combined range 
of motion of the thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.

The Veteran's forward flexion has been measured at 90 degrees 
(normal range of motion), but he has been observed to have 
localized tenderness, not resulting in abnormal gait or 
spinal contour.  As such, his back disability appears to most 
closely approximate a 10 percent disability rating.  However, 
the RO has continued the 20 percent rating in light of the 
Veteran's subjective complaints of pain and sensory deficits 
observed in the right lower extremity.  The Board finds that 
no higher rating than 20 percent is appropriate for the back 
disability.  

As there is no medical evidence supporting an increased 
rating for the back disability, there also is no basis for a 
staged rating pursuant to Hart.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there is no evidence of any 
incapacitating episodes and his forward flexion has been 
measured at 90 degrees, the preponderance of the evidence is 
against the assignment of any higher rating and the benefit-
of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990). 

In regard to the numbness noted in the Veteran's lower 
extremities: the September 2006 examiner diagnosed a sensory 
deficit of the right leg and lateral foot; the August 2009 
examiner diagnosed sciatica, bilateral, based on subjective 
complaints of back pain radiating into the legs and numbness 
and on the objective factors of positive bilateral straight-
leg raising.  As such, application of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1), requiring separate 
evaluation of any objective neurologic abnormalities, is in 
order.  

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory, or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.  The 
words "mild," "moderate," and "severe" are not defined 
in the above rating criteria.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 to 8540, which specifies that when 
there is no paralysis and the involvement is wholly sensory, 
the rating should be for the mild, or at most moderate, 
degree.  Diagnostic Code 8520 is applicable to symptoms 
related to the sciatic nerve; mild symptoms warrant a 10 
percent rating.  

As the Veteran's symptoms are wholly sensory in nature, the 
Board finds that the 10 percent rating is appropriate.  
Although the 2006 examination report, and private treatment 
records, show diagnosis of a sciatic nerve disability on the 
right side only, the 2009 examiner diagnosed such a 
disability bilaterally.  Per the schedule of ratings for the 
peripheral nerves (38 C.F.R. § 4.124a, Diagnostic Codes 8510 
to 8540), when symptoms are bilateral, ratings should be 
combined with application of the bilateral factor.  See 38 
C.F.R. § 4.26.  As such, the Board finds that a 10 percent 
rating, for each lower extremity is appropriate.

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected thoracolumbar 
spine disability presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating was warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).   In this case, 
there is no evidence of any hospitalization or incapacitation 
associated with the disability in question.  

The 2006 and 2009 VA examination reports reflect that the 
Veteran continues to work, but, due to his back disability, 
is unable to sit or stand for prolonged periods of time.  A 
May 2008 statement by a coworker confirms these reports.  It 
is undisputed that the Veteran's symptoms have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  However, the Board observes that the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.1.

Further, the Veteran's service-connected lumbar spine 
disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

While the Veteran's service-connected disabilities have an 
impact on his functional capacity, he has not contended, and 
the evidence of record does not demonstrate, that his 
service-connected disabilities either singly or jointly 
prohibit him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify her.  At the time of the 
August 2009 examination, which constitutes the most recent 
evidence of record, the Veteran remained employed.  As the 
Veteran remains employed in the field and occupation of his 
choosing, the Board concludes that the Veteran in this case 
has not raised a claim of entitlement to a TDIU rating and 
that referral for a TDIU rating is therefore not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected spondylosis is denied.  However, a separate 
10 percent rating for sciatic nerve involvement of the right 
lower extremity, and a separate 10 percent rating for sciatic 
nerve involvement of the left lower extremity, is granted.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


